third party communication date of communication month dd yyyy cca_2014102213593411 id uilc number release date from sent wednesday date pm to cc bcc subject fw question ------------- i apologize--i have been sitting on this question for a while now and was finally able to turn to it this week it looks to me as though virginia law addresses the personal liability of a business owner that continues to operate as a de_facto sole_proprietorship during the 5-year period between termination and reinstatement specifically va code ann and -92 provide for personal liability of such owner if he continues to operate the business following termination beyond just ordinary winding-up activities the statue expressly provides that the personal liability survives even if the corporation is subsequently and retroactively reinstated the liability from the date of the date of reinstatement going forward would of course be corporate liability see these cases 841_f2d_531 591_f2d_991 see also 967_f2d_973 there is also a law review article cited in footnote of the flip case that may be worth reading have a look at these cases statutes and see if that helps you respond to the question from the ro as you know state law provides the basis for collection under a sec_6901 transferee successor liability scenario i am not as familiar with the virginia law as you are but it looks to me as though it addresses your question you may also want to consider adding something on this issue to your ------ local law guide let me know if you have further questions
